DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-13 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 refers to the polymer of base claim 8 and then recites that the polymer “is polymerized” using certain catalysts. The cited phrase may alternatively be interpreted to refer to either the method of making the polymer of base claim 8 or a further polymerization step. Because of this ambiguity, the claim does not set forth the scope of the claimed polymer with reasonable clarity. Claim 11 is dependent upon claim 10, and because it does not remedy the deficiency of claim 10, it is indefinite for the same reason.

Claim 12 refers to a method of making the polymer of base claim 8, and then the cited refers to conditions of “the polymerization”. Claim 12 does not previously recite a polymerization, and base claim 8 does not recite a polymerization. The cited phrase of claim 12 therefore lacks proper antecedent basis. Claim 13 is dependent upon claim 12, and because it does not remedy the deficiency of claim 12, it is indefinite for the same reason.

Claim Objections

Claims 10 and 12 objected to because of the following informalities.
The claims refer to “a transition metal catalyst of a Group-5 to Group-10 of the periodic table”. The phrase appears to omit the phrase “metal of” before “Group-5”.
Appropriate correction is required.

Prior Art

The following prior art is considered pertinent to Applicant's disclosure and is therefore made of record although not relied upon in a rejection.
Chinese Patent Application Publication No. CN 103951777 A to Na describes a polymer (see Example 8 in ¶¶ [0070]-[0073]) of ethylene, propylene, and trimethylol propane triacrylate. The polymer is made with a vanadium catalyst, and it has a molecular weight distribution of 3.2 (see the Table in ¶ [0099]). The monomer trimethylol propane triacrylate corresponds to the presently recited moiety Q of formula (1) which is a divalent hydrocarbon group having 3 carbon atoms and which is substituted with an ester group; the monomer does not have the recited acryloyloxy and methacryloyloxy groups of instant formula (1).
US Patent Application Publication No. 2009/0221748 A1 to Coca describes a polymer (see Example 89) comprising units of isobutene, methyl acrylate, and 1,6-hexanediol diacrylate. The polymer has a molecular weight distribution of 2.6 (see ¶ [0097]). The monomer 1,6-hexanediol diacrylate does not have the recited acryloyloxy and methacryloyloxy groups of instant formula (1).

Allowable Subject Matter

Claims 8-9 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764